Citation Nr: 0502814	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include entitlement to separate 
evaluations for each ear.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1953 to 
March 1956.  

In response to an April 2004 Order of the United States Court 
of Appeals for Veterans Claims (Court), based on the Court's 
grant of an April 2004 Joint Motion For Remand (Joint 
Motion), this case was remanded by the Board of Veterans' 
Appeals (Board) in July 2004 to the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO) for 
additional development.  The case is again before the Board 
for adjudication.

Additional medical evidence was received on behalf of the 
veteran in October 2004.  A letter was sent by VA to the 
veteran in December 2004 requesting that he indicate whether 
he desired to have the new evidence reviewed by the RO or 
whether he desired to waive RO review.  In a response 
received by VA on January 25, 2005, the veteran indicated 
that he waived his right to have his case remanded to the RO 
for review of the new evidence and requested that the Board 
proceed with adjudication of his appeal.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

2.  This case does not present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standard.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for tinnitus, 
to include a separate evaluation for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.87, 
Diagnostic Code 6260 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

Service connection for tinnitus was granted by rating action 
dated in July 2000, and a 10 percent disability evaluation 
was assigned effective December 15, 1999.  A claim for 
separate 10 percent evaluations for each ear was received by 
VA in January 2003, which was denied by rating decision in 
February 2003.  The veteran timely appealed the rating 
assigned for tinnitus.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The April 2004 Joint Motion found 
that there was no notice provided to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence relevant to the increased rating claim currently on 
appeal.

In July 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
division of responsibilities between him and VA in obtaining 
evidence relevant to his increased rating claim.  The veteran 
has also been notified by the RO of the provisions of 
38 C.F.R. § 3.321(b)(1) involving the criteria needed to 
warrant an extraschedular rating.  In accordance with the 
requirements of the VCAA, the July 2004 letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that the veteran could send in 
additional evidence or tell VA about any additional 
information or evidence that he wanted VA to get for him.  
Additional information was subsequently received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that the veteran was examined by VA in April 2000.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Analysis

The RO denied the veteran's claim of entitlement to an 
increased disability rating for tinnitus because 10 percent 
is the maximum rating provided in VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The veteran contends 
that he is entitled to separate 10 percent ratings for each 
ear because he has tinnitus in both ears and the VA Schedule 
for Rating Disabilities warrants a separate 10 percent 
evaluation for each ear.  

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule.  38 C.F.R. Part 4 (2004).  
The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).  In considering the severity of 
a disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

The veteran complained on VA examination in April 2000 of 
hearing loss and constant tinnitus since service.  
Examination revealed bilateral sensorineural hearing loss, 
and it was considered as likely as not that military noise 
exposure might have contributed to the veteran's hearing 
loss.  VA treatment records from April 2002 to July 2004 
reveal that the veteran was given hearing aids in June 2002.

The veteran's service-connected tinnitus has been rated under 
38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a 
maximum 10 percent evaluation is warranted for recurrent 
tinnitus.  On a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board notes that the rating schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2004).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2004) (providing separate ratings for atrophy of 
one testis and both testes), C.F.R. § 4.115b, Diagnostic Code 
7524 (2004) (providing separate ratings for removal of one 
testis and both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 
(providing separate ratings for surgery on one breast and on 
both breasts).  

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Rating 
Schedule provides for separate rating for some other ear 
disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2004)), it specifically does not address a 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.

Moreover, the Board further notes Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  Separate 
ratings for tinnitus identified as being in both ears may not 
be assigned under either version of Diagnostic Code 6260, or 
any other diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 
25178 (2004).

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, 
whether it is perceived in one ear, both ears, or somewhere 
else in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2); 68 Fed. Reg. 25,822-23 (May 14, 2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also Smith 
v. Brown, 7 Vet. App. 255, 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each 
ear).  Consequently, the assignment of an increased 
evaluation for service-connected tinnitus is not warranted.  

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2004).  The Board finds that there is no evidence 
demonstrating that the service-connected tinnitus, by itself, 
markedly interferences with employment.  When discussing the 
veteran's employability after evaluation in April 2003, the 
VA examiner emphasized his multiple disabilities, most of 
which are nonservice-connected.  The examiner also discussed 
the difficulty that the veteran had with his service-
connected impaired hearing, but he did not indicate that the 
veteran's tinnitus was as significant a problem.  Further, 
there is no evidence that the veteran has been hospitalized 
or has required frequent treatment due to tinnitus.  The 
veteran has not submitted evidence that tinnitus results in 
disability factors not contemplated in the criteria.  Thus, 
the RO's determination that referral of the veteran's claim 
for an evaluation in excess of the maximum schedular 
evaluation for tinnitus, i.e. 10 percent disabling, to the 
Secretary for Benefits or to the Director of Compensation and 
Pension Service was not indicated by the evidence in this 
case, was appropriate.  


ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include entitlement to separate evaluations for each ear, 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


